177 S.W.3d 866 (2005)
Shareef JADALLAH, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85473.
Missouri Court of Appeals, Eastern District, Division Two.
November 22, 2005.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Deborah Daniels, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Shareef Jadallah, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by coercing him into testifying at trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).